Title: Matthias Ogden’s Plan for Capturing British Officers in New York, March 1782
From: Ogden, Matthias
To: 


                        
                             March 1782
                        
                        Plan &ca.It will be necessary to have four Whale Boats well man’d by good Oars Men; of their different crews, including Guides: beside these, a Captain, Sub, 3 Sergts & 36 chosen Men;
                            with whom the boats can row with ease.
                        N.B. It is known where the Boats are, & that they can be collected without suspicion, with the Oarsmen,
                            & it is taken, or granted the owners will not object to the Boats going, tho for fear of giving cause of
                            suspecting the design nothing has as yet been said to them.
                        The time of embarkation must be the first wet night after we are in readiness; the
                            place is not yet agreed on, as it will be necessary to consult, those who have a perfect knowledge of what, boats can do, the
                            passage, tides &c. least they might draw inferences from such enquireys; this matter must be put off as long as
                            possible. We must however embark at such part of the Jersey shore as will give time to land in the City by half past nine.
                        The Men must be embarked in the order of their debarkation.
                        The Prince quarters in Hannover Square, in the large house of Batemans, & has two Centinals from the
                            40th British Rgt quartered in Lord Stirlings House in Broad Street, 200 Yards from the scene of
                            action—The Main Guard consisting of a Capt. & 40 Men is posted in the City Hall.
                        A sergt & 12 at the head of the old ship.
                        A sergt & 12 faceing the Coffee House—these are the nearest Men in arms—& must be guarded
                            against.
                        The place of landing at Cointres Market which is between the two sergts Guards.
                        The order of debarkation to agree with the mode of attack as follows.
                        First—Two Men with a guide seconded by two others for the purpose of seizing the Centinels, these men to be
                            armed with Bayonets, & Clad in sailors habit—they are to proceed immediately on their landing and execute their
                            orders.
                        Second, Eight Men; preceded by four with two Axes & two Crow bars, for the purpose of forcing the
                            Doors should they be fast, these men likewise in sailors dress, followed by four Men with Guns & Bayonets who are
                            to secure the entry & cut off all communication of servants—the eight men are to be armed with Pistols &
                            Cutlasses, whose duty it will be to seize on the Persons of the Young Prince, the Young Nobleman, the Admiral &
                            with their papers if to be seized & bring them off as soon as possible.
                        Third—A Captain & 18 Men, to follow briskly, form at the House; & defend it
                            untill the business is finished.
                        Fourth The subaltern with the remainder of the soldiers, & one half of the remainder of the Oars–Men,
                            to form on the right & left of the Boats, & defend them untill our return. The
                            remainder of the Oars–men to keep the Boats for the best position for embarking.
                        The manner of return as follows. Six men from the Captains, with those unemployed in carrying off the
                            Prisoners; to precede those engaged in that business—followed by the Capt. & his party, joined by the four men
                            from the entry; at half Gun shot distance, covering the embarkation in the following order
                        first the Prisoners, & attendants.
                        Second. the Boatmen.
                        Third. the Subalterns—Then himself & party.
                        Two or three dark Lanthorns, will be wanting; with the Sailors cloathing & 2
                            doz. pair of pistols.

                    